352 S.W.3d 685 (2011)
Brian GUYER, Respondent,
v.
EXPRESS PET FOOD CO., INC. and Hartford Underwirters Insurance Co., Appellant,
Treasurer of the State of Missouri Custodian of the 2nd Injury Fund, Respondent.
No. WD 73767.
Missouri Court of Appeals, Western District.
November 22, 2011.
Anemarie D. Mura, Overland Park, KS, for appellant.
*686 Maureen T. Shine, Kansas City, MO, for respondent State of Missouri 2nd Injury Fund.
Michael A. Knepper, Leawood, KS and Elizabeht D. Baker, Kansas City, MO, for respondent Brian Guyer.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JOSEPH M. ELLIS, Judge and CYNTHIA A. SUTER, Special Judge.

ORDER
PER CURIAM.
Express Pet Food Company, Inc. and its insurer, Hartford Underwriters Insurance Company, appeal the Labor and Industrial Relations Commission's final award of permanent total disability benefits to Brian Guyer. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the Commission's final award.
AFFIRMED. Rule 84.16(b).